DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2019 and 11/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Solenoid Valve Piston Pin and Housing Assembly.

Response to Amendment/Arguments
Claims 10-19 are pending. Claims 10 and 16 are currently amended. It appears that no new matter has been entered. The amendments to the claims have obviated the non statutory double patenting rejection of claims 10-14 as being un-patentable over claims 12-16 of co-pending Application No. 16/471,863. 
Accordingly the claims are no longer substantially the identical and are patentably distinct from one another and the rejection is withdrawn. The amendments to the claims have overcome the prior rejections to the claims under 35 USC 112 second paragraph, and accordingly those rejections are withdrawn. New clarity rejections are raised based on the amendments to the claims. 
Lastly, applicant has amended the claims to overcome the Zurke/Sato combination, but it is respectfully noted that the below revision to include the combination of Zurke in view of Sato and Lenk is appropriate. 
This is because the Zurke return element can be modified by the Lenk return element’s chamfered outward facing surface so as to provide the smooth insertion of the return element into the second housing of Zurke as taught in Lenk. 
Also, applicant argues that the return element of Zurke as identified at 1004 is not the claimed return element, but does not indicate how this is the case, and while the return element in the application is metal, this is not claimed and would be inappropriate to import from the written description such a limitation into the claim. MPEP 2111, 2173.05(q).  Accordingly, for these reasons this action must be made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-15, 17-19 (as far as they may be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurke (DE 10 2008 031 738) and further in view of Sato (US 2017/0261113) and Lenk (US 10041396.) 

Zurke discloses  in claim 10: (see at least annotated figure 1 below)

    PNG
    media_image1.png
    744
    778
    media_image1.png
    Greyscale

A valve (9 figure 1) comprising: a housing (at 10); a return element (at 1004) arranged radially inside the housing and extending axially beyond an end of the housing; a solenoid (at 11) arranged in the housing; a pin (at 23/13) movable by the solenoid; a piston (at 14) connected to the pin (at the base); and a Zurke does not explicitly disclose that the second housing part is metal; a radially outer side of the return element has a chamfer configured as an insertion bevel for the second housing part; Sato teaches: providing a second housing part made of metal (23 figure 4 being made of a stainless steel sheet of about 0.6 mm (which falls in the range of either) and made of SUS305 high grade stainless steel includes chromium and Nickel and carbon, and see paragraph 0026; 0036 for the thickness, all for the purpose of providing a metal part that is resistant to corrosion and has high strength, excellent drawability and low work hardening for a consistent material part); Lenk teaches: a radially outer side (outer side facing portion of 80 is an annular chamfered surface that angles away from 82) of the return element (76 figure 1) has a chamfer configured as an insertion bevel for the second housing part (for the purpose of providing for a guided insertion path to make the connection during assembly.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the second housing part of Zurke, a high grade stainless steel sheet as taught in Sato of about 0.6mm and made of SUS305 high grade stainless steel where such material of Sato includes chromium and nickel and carbon for the second housing of Zurke, where such material of Sato for the second housing part of Zurke will provide a second housing part for Zurke that is resistant to corrosion and has high strength, has excellent drawability, low work hardening for a consistent material part; 
It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the insert portion of the return element of Zurke, the radially outer side facing portion of Lenk with an annular chamfered surface for that of Zurke that angles away from the second housing part for that of Zurke as taught in Lenk so as to provide an insertion bevel for the second housing part, all for the purpose of providing for a guided insertion path to make the connection between the return element and the second housing part during assembly

Zurke discloses (as modified for the reasons discussed above) in claim 11: The valve as claimed in claim 10, wherein the second housing part is composed of at least one of high-grade steel and a chromium-nickel steel (as discussed by Sato modifying Zurke for the reasons discussed above.) 

Zurke discloses (as modified for the reasons discussed above) in claim 12: The valve as claimed in claim 10, wherein the second housing part is a deep- drawn part (as modified by Sato, the second housing of Sato modifying Zurke is deep drawn for formability during manufacturing.) 

Zurke discloses (as modified for the reasons discussed above) in claim 13: The valve as claimed in claim 10, wherein the second housing part has a wall thickness of at least one of (the following considered an alternative grouping under MPEP 2131) 0.3 mm to 3 mm and 0.5 mm to 1 mm (i.e. 0.6 mm thickness as discussed above.) 

Zurke discloses (as modified for the reasons discussed above) in claim 14: The valve as claimed in claim 10, wherein the second housing part has, at its side facing toward the housing, a radially outwardly projecting edge (at edge 1010.)

Zurke discloses (as modified for the reasons discussed above) in claim 15:  The valve as claimed in claim 14, wherein the second housing part is connected by the radially outwardly projecting edge to the housing (at location 1008 where there appears to be a detent thereat).

Zurke discloses (as modified for the reasons discussed above) in claim 16: The valve as claimed in claim 10, wherein the second housing part is pressed together with the housing, wherein the return element ((i.e. the term “return” taken under a broad reasonable interpretation of the claim language without improperly importing any limitations from the written description and merely in reasonable context (BRI) to mean a bend type return, or cylindrical tail extension) which is 

Zurke discloses (as modified for the reasons discussed above) in claim 17: The valve as claimed in claim 16, wherein the return element has a cylindrical portion (at 1004) oriented in a direction of the piston (downwardly open).

Zurke discloses (as modified for the reasons discussed above) in claim 18: The valve as claimed in claim 10, wherein the second housing part has a radially inwardly directed collar (below 26) at its side facing away from the housing (with a seal at 25 between the collar and the cylindrical portion of the return element of 1004.) 

Zurke discloses (as modified for the reasons discussed above) in claim 19: The valve as claimed in claim 15, wherein the second housing part is connected to the housing by a clamping connection or detent connection (as indicated.) 
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter for claim 16:  the prior art fails to disclose or render obvious “the second housing part is pressed together with the housing, wherein the return element is cast into a plastic material of the housing of the solenoid” in combination with the other limitations set forth in the independent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753